Citation Nr: 0519296	
Decision Date: 07/15/05    Archive Date: 07/22/05	

DOCKET NO.  99-18 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for low back and right hip 
disorders, including spondylolysis and spondylolisthesis at 
L5 - S1.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel





INTRODUCTION

The veteran had active military service from June 1977 to 
June 1981 and from January 1982 to January 1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision by the Wichita, 
Kansas, Regional Office (RO) which denied the veteran's claim 
for service connection for a disability classified as low 
back and right flank pain.  In February 2001, the Board 
remanded the case to the RO for additional development, 
including procurement of medical records, the scheduling of a 
VA examination, and compliance with the newly-enacted 
Veterans Claims Assistance Act of 2000 (VCAA).  

The RO subsequently confirmed and continued its prior denial 
of the claim and returned the case to the Board.  Upon its 
return to the Board, the Board in March 2003 conducted 
additional evidentiary development pursuant to regulatory 
authority then in effect.  See 67 Fed. Reg.3099, 3104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  The VA 
regulations that authorized evidentiary development by the 
Board were invalidated by the United States Court of Appeals 
for the Federal Circuit in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Consequently, the Board remanded the case again in 
July 2003 for RO consideration of the evidence received 
pursuant to the Board's development.  In December 2004 the 
Appeals Management Center (AMC) confirmed and continued the 
prior decision denying the veteran's claim and returned the 
case to the Board for further review on appeal.  


FINDINGS OF FACT

1.  The competent medical evidence of record establishes that 
degenerative disc disease of the lumbosacral spine was 
manifest during the veteran's active military service.

2.  The competent medical evidence of record establishes that 
meralgia paresthetica was manifest during active military 
service.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbosacral spine was 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004).

2.  Meralgia paresthetica was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Before proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the VCAA and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

In this case, the RO provided the veteran with VCAA notice 
letters in August 20001 and March 2004 which complied with 
the content requirements for a VCAA notice.  The letters 
informed the veteran concerning the information and evidence 
necessary to substantiate his claim for service connection.  
The letters explained to the veteran which information or 
evidence it needed from him and what he could do to help with 
the claim.  The RO informed the veteran that it would help 
him obtain private treatment records if he completed Release 
of Information forms that would enable the RO to obtain such 
records on his behalf.  Copies of the forms were enclosed.  
The letters explained the entitlement criteria for an award 
of service connection and explained the evidence necessary to 
support the claim.  The RO advised the veteran as to what VA 
would do to assist him in the development of the evidence to 
support his claims.  

Although the VCAA notice letters did not specifically contain 
the "fourth element," the Board finds that the documents 
provided to the veteran in connection with his claim, 
including the rating decision, the statement of the case, and 
supplemental statements of the case have had the cumulative 
effect of informing him of the need to submit everything in 
his possession to VA.  

The timing of the VCAA notice letters did not comply with the 
requirements of Pelegrini II since they were issued after the 
initial adjudication of the claim.  However, in Pelegrini II 
the United States Court of Appeals for Veterans Claims 
(Court) left open the possibility that a notice error may be 
found to be non-prejudicial to a claimant.  All the VCAA 
requires is that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

In the present case, the deficiency in the timing of the VCAA 
notices is harmless error.  The requisite notifications were 
ultimately provided to the veteran before the transfer and 
certification of the case to the Board and while the 
development of the relevant evidence was actively proceeding, 
and the veteran has had ample time in which to respond to the 
notice letter.  Viewed in context, the furnishing of the VCAA 
notice after the decision that led to the appeal did not 
compromise "the essential fairness of the [adjudication]."  
Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 14, 
2005).  The veteran has clearly had a "meaningful opportunity 
to participate effectively" in the processing of his claims.  
Mayfield, Id.  The Board finds that the present adjudication 
of the issue on appeal will not result in any prejudice to 
the veteran.  

The duty to assist the veteran has also been satisfied.  All 
relevant VA medical records have been obtained and have been 
reviewed by both the RO and the Board.  Several VA 
examinations has been performed in connection with the claim 
and medical opinions have been obtained.  Private treatment 
records have also been obtained.  The Board is aware that 
medical records relating to back surgery at a private 
facility in 2000 are not of record, but their absence does 
not prejudice the veteran in view of the decision below.  The 
Board is not aware of any other VA or private medical 
evidence that is not of record and for which reasonable 
procurement efforts have not been made.  For these reasons, 
the Board concludes that a current examination would serve no 
useful purpose and that VA has fulfilled the duty to assist 
the veteran in this case.  


Legal criteria

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 2002).  If the disability is not shown to 
have been chronic in service, continuity of symptomatology 
after separation is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004); See Savage v. Gober, 10 Vet. App. 488 
(1997).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including organic diseases of the 
nervous system, are presumed by law to have been incurred in 
service if shown to have been manifest to a degree of 
10 percent or more within one year following the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

VA regulations provide that service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2004); 
see Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  


Factual Background

Service medical records show that the veteran was seen for 
complaints of low back pain beginning in January 1992.  In 
January 1992 the veteran had gone to a private hospital for 
complaints of back pain.  He denied a history of injury.  The 
clinical assessment was lumbar strain/sprain.  X-rays were 
negative.  In March 1992 it was reported that the veteran had 
been seen at a private hospital for an acute exacerbation of 
low back pain and that the diagnosis had been musculoskeletal 
pain.  X-rays were negative.  The assessment was chronic low 
back pain.  A clinical assessment of lumbosacral sprain was 
recorded in April 1992.  In May 1992 the veteran reported a 
history of back soreness of three months' duration.  There 
was tenderness at the right sacroiliac joint with 
hypermobility of the joint.  There was a tight right hip 
flexor.  The clinical assessment was low back pain, probably 
secondary to tight hip musculature.

The veteran underwent a Medical Board evaluation in May 1992.  
It was reported that the low back pain had been gradually 
getting better with physical therapy and analgesics.  There 
was no radiation of the pain, numbness, tingling, or bladder 
or bowel incontinence.  There was no history of trauma to 
this region.  The final diagnoses included lumbosacral 
sprain.  Continued therapy was recommended.  In November 1992 
the veteran was in moderate distress due to low back pain.  
The assessment was acute low back pain with spasms.

The veteran underwent an evaluation at a private medical 
center in November 1992 for right leg pain.  The veteran gave 
a history of radicular pain down the right lower extremity to 
the foot of approximately one year's duration.  It was noted 
that he had undergone three MRI scans and a myelogram during 
the past year with negative results.  The current incident of 
pain was brought on by bending or stooping with an acute 
onset of pain into the right hip and right lower extremity.  
The clinical impression was chronic low back pain with acute 
exacerbation.  A lumbar steroid epidural injection was 
performed.  In March 1993 it was reported that a CT scan was 
normal.  The veteran was seen at a back pain clinic where an 
assessment of musculoskeletal mechanical back pain was 
recorded.  A CT scan of the lumbar spine in March 1993 showed 
no evidence of a herniated disc in the lumbar spine.  There 
was widening of the transverse process of the fifth lumbar 
vertebra consistent with partial sacralization.  A bone scan 
performed in April 1993 showed increased isotopic activity in 
the posterior aspect of the upper sacrum.  A CT scan showed 
no osseous abnormality at S1 through S3. 

In September 1993 the veteran was seen for various complaints 
after jumping off a truck, including right-sided back pain 
with an increased burning sensation in the thigh.  Findings 
on examination included tenderness to palpation at L3-L5 
laterally and through the buttock, positive straight leg 
raising on the right, and hyperesthesia on the right anterior 
thigh.  The possibility of a herniated nucleolus pulposus at 
L3-L4 was noted.  The veteran underwent an evaluation at a 
private facility, where a CT scan was noted.  There was an 
abnormal extravasation from the nucleus pulposus of the L4-L5 
disc indicating disruption of the annulus fibrosis.  The 
physician stated that a diskogram was positive at L4-L5 and 
that this would explain the veteran's symptomatology.  
Surgical fusion at various levels was discussed.  In October 
1993, an assessment of herniated nucleus pulposus at L4-L5 
was recorded.  In October 1993 it was reported that an X-ray 
taken in April 1993 had shown spondylolysis with 
spondylolisthesis at L5 - S1.  An assessment of chronic 
mechanical low back pain with L5 - S1 spondylolisthesis was 
recorded.

In January 1994 the veteran was seen for complaints of right 
hip and low back pain after slipping while carrying a 
television.  The clinical assessment was probable right hip 
strain.  In September 1995 the veteran was seen for 
complaints of low back pain after overdoing it cutting grass.  
He felt numbness in the left thigh.  In November 1995 he was 
seen for pain in the back due to heavy coughing.  He 
complained of lumbar paravertebral discomfort.  In July 1996 
the veteran was seen for complaints of pain in the low back 
and gluteal area after moving a week earlier.  There were 
paresthesias in the right anterior thigh.  The impression was 
back strain.

The veteran underwent a VA examination of the spine in 
February 1998 in connection with his original claim for 
service connection for chronic low back pain, received in 
February 1998.  His complaints related primarily to the 
cervical spine.  The examination showed no limitation of 
motion of the lumbosacral spine.  The veteran complained that 
on bending forward he had pain over the area of the right 
kidney.  X-rays of the lumbar spine were essentially 
negative.  The pertinent diagnosis was normal findings other 
than pain over the right flank.

Medical records from the Tanglewood Medical Center dated from 
May 1998 to July 1999 are of record.  The veteran was seen 
twice in September 1998 for a chronic low back pain.  It was 
recorded that he had had an acute exacerbation of right hip 
and low back pain six days previously and had been 
hospitalized for medication and therapy with minimal results.  
The veteran complained of a burning sensation over the 
anterior right thigh and pain over the anterior hip in 
addition to the right low back.  The clinical assessments 
included mechanical low back pain with questionable right hip 
damage; arthritis and possible meralgia paresthetica.  In 
July 1999 the assessments included right sacroiliac 
dysfunction.

A September 1998 statement is of record from P. R. Mills, 
M.D., of Wichita Physical Medicine, P.A.  The veteran stated 
that he had injured his low back five years earlier playing 
basketball and had been given an epidural injection with no 
further problems.  He related that he had injured his right 
hip about a month before the examination when he had stepped 
in a rabbit hole and twisted his hip and body with immediate 
right hip pain.  A therapist had twisted his leg around, 
making a pop, after which there was immediate relief.  The 
pain recurred a couple of days later.  The veteran had been 
hospitalized for four days and a CT scan had shown a bulge on 
one of his discs.  The veteran was currently in extreme pain.  
His gait was abnormal.  The diagnosis was probable right 
sacroiliac sprain with a bulging discopathy.

The veteran underwent a VA spine examination in November 
1999.  The report noted a history of an injury in December 
1990 when the veteran felt a pop on the right side of his 
back after lifting the back of an airplane wing which was 
diagnosed as a sprain.  It was reported that during the past 
year multiple studies had been normal, including MRI imaging, 
bone scan, a CT scan and a nerve conduction study.  On 
examination the veteran walked with a limp and complained of 
pain over the right posterior iliac crest.  There was no pain 
on palpation of the sacroiliac joint.  There was aching on 
forward bending.  The quadriceps on the right appeared to be 
weaker than those on the left.  There was normal hip flexor 
strength.  There was decreased sensation over the lateral 
aspect of the right thigh.  There was no muscle spasm of the 
back.  Straight leg raising was mildly positive on the right 
at 90 degrees as well as on the left.  X-rays of the 
lumbosacral spine were essentially normal.  The pelvis and 
hip joints were also normal.  The examiner expressed the 
opinion that there was no sacroiliac joint problem and that 
the veteran may have nerve irritation, given the numbness and 
the slight weakness of the quadriceps.  He expressed the 
opinion that the veteran's complaints were not related to the 
episode in 1990.  

The veteran underwent a VA neurological examination in 
December 1999.  His gait was normal.  He had difficulty 
standing using the power of the right leg because of right 
hip and back pain.  There was no pertinent diagnosis.

At a November 1999 hearing at the RO, the veteran reported 
that there had been many diagnoses relating to his back, more 
of which related to his hip than to his back.  He stated that 
he had been told that his right hip had been rotated and 
popped so many times that it had not healed correctly.  He 
currently used a TENS unit and a sacroiliac belt because of 
hip pain.

The veteran underwent a VA examination in August 2001.  He 
complained of a burning back pain that increased with 
activity or walking and of a sensation of numbness over the 
right thigh with burning in the right groin.  The pain was 
mainly in the femoral nerve distribution and at the femoral 
cutaneous nerve.  On examination, gait was normal, as was 
range of motion of the back.  Straight leg raising was 
normal.  Review of lumbosacral X-rays showed an undisplaced 
spondylolisthesis of the fifth lumbar vertebra which seemed 
to be bilateral.  X-rays of the hip were essentially normal.  
There was minimal spurring of the lumbosacral spine.  In an 
addendum, the examiner stated that an MRI done in September 
2001 showed a mild central disc bulge at L4-L5 with a minimal 
ventral extradural defect.  An MRI of the hips was normal.  
The examiner expressed the belief that the injury sustained 
10 years earlier was related to the current minimal amount of 
arthritis and that the veteran did not present any nerve 
impingement.

VA outpatient treatment records dated from November 2000 to 
March 2002 are of record.  In January 2001 the veteran was 
evaluated for lower back and right hip pain.  The examiner 
stated it was difficult to tell exactly where the pain was 
coming from but did not think that it was coming from the 
sacroiliac joint.  He believed that there were some early 
degenerative changes in the right hip.  A bone scan in August 
2001 was normal.  An MRI of the pelvis showed no demonstrable 
lesion.  In October 2001 it was recommended that in the 
absence of a clear etiology for the veteran's pain that the 
veteran should be seen in a pain clinic for hip and low back 
pain and meralgia paresthetica.  In August 2002 it was noted 
that the veteran had had meralgia paresthetica for 10 years.

The veteran underwent a VA examination in May 2003 pursuant 
to the Board's development.  In the examination report, the 
examiner responded to various questions posed in the 
examination request.  The examiner stated that the veteran 
did have degenerative disc disease of the lumbar spine as 
shown on an MRI in September 2001.  There was no radiation of 
pain to the lower extremities other than meralgia 
paresthetica, which was not radicular pain.  The veteran did 
not have degenerative disc disease of the sacroiliac or right 
hip.  There was no evidence of spondylolysis or 
spondylolisthesis on MRI or X-ray reports and there were no 
other diagnoses referable to the lumbar spine or right hip.  
The examiner expressed the opinion that the degenerative disc 
disease of the lumbar spine was a direct result of injuries 
sustained on active duty.  He expressed the further 
conclusion that there was no condition of the lumbar spine 
that affected the right hip.  The report noted that in 
November 2002 the veteran had had surgery on his lower back 
consisting of what sounded like a foraminotomy which did not 
significantly alleviate the symptoms.  The veteran believed 
that a back injury that occurred in September 1999 had 
represented an aggravation of the preexisting back condition 
which arose while he was on active duty and the examiner 
tended to agree.  The examiner stated that although it was 
the second back episode that had resulted in surgery, he 
believed that this was a case of aggravation of a back 
condition that existed when the veteran left the Air Force.

The veteran underwent a VA examination in March 2004.  The 
report contained a summary of the veteran's medical history.  
The veteran stated that he had never been able to have a 
diagnosis made that was consistent and that he had not had 
any effective treatment.  He stated that epidurals had given 
no relief.  His pain had persisted despite a decompression 
procedure to free up impinged nerves.  The pertinent 
diagnosis was degenerative disc disease at L4-L5 as evidenced 
by decreased knee jerk and inability to fully dorsiflex the 
right foot.  Degenerative arthritis was suspected.  The 
examiner stated that numbness of the right anterior thigh was 
unexplained unless it was due to an aberrant type of meralgia 
paresthetica.  The examiner ordered an MRI scan of the lumbar 
spine, which was performed in April 2004.  The pertinent 
impressions were degenerative disc changes at L2-L3 and a 
mild annular disc bulge at L2-L3.  The rest of the study was 
unremarkable with no focal disc protrusions or herniations or 
spinal stenosis.

In August 2004 the veteran underwent nerve conduction and 
electromyogram testing.  The results were interpreted to show 
right lateral femoral cutaneous neuropathy (meralgia 
paresthetica).  Nerve conduction study did not show evidence 
of generalized peripheral neuropathy.  The electromyogram 
study did not show evidence of right lumbosacral 
radiculopathy.

The file underwent a further review in August 2004 by another 
physician, apparently a neurologist, who discussed the 
findings on nerve conduction velocity and electromyogram 
testing.  The examiner stated that the electromyogram showed 
no neurologic involvement related to the back problems.  The 
report stated that the meralgia paresthetica was typically 
associated with compression of the lateral femoral cutaneous 
nerve, but not in the back area.  The examiner commented in a 
handwritten inscription added later that this in no way was 
in disagreement with the previous orthopedic opinion.

Analysis.

The Court has held that to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service and, (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Pond v. West, 12 
Vet. App. 341, 346 (1999).  

The issue on appeal includes claims of disability involving 
both the low back and the right hip and thigh; consequently 
pathology involving the low back, including the sacroiliac, 
right hip, and right thigh, must be examined.  The record 
shows that the veteran has a long history of pain and other 
symptomatology affecting all of these locations.  The records 
is inconsistent, however, as to the nature of the underlying 
pathology that accounts for the veteran's symptomatology.

A number of diagnoses have been established during the period 
since the onset of pain in the early 1990's.  For the most 
part, until recently, the diagnoses have not been continued 
over sequential evaluations, even when established by X-rays 
or CT scans.  With respect to the back, the diagnoses have 
included herniated nucleus pulposus, 
spondylolysis/spondylolisthesis, lumbar strain, lumbar 
sprain, and mechanical low back pain.  It is clear from the 
postservice examinations, however, that the veteran does not 
have chronic lumbosacral strain or sprain.  Spondylolysis and 
spondylolisthesis were shown in service in April 1993 and on 
X-rays performed in September 2001, but were not shown on an 
MRI scan performed in September 2001.  Mechanical low back 
pain has not been consistently diagnosed.  The Board must 
therefore conclude that the veteran does not have these 
disorders at the present time.  

Accordingly, service connection is not warranted for 
mechanical low back pain, chronic lumbosacral strain or 
sprain or spondylolysis/spondylolisthesis.  In the absence of 
competent medical evidence of current disability, there is no 
basis for the granting of service connection.  The existence 
of a current disability is the cornerstone of a claim for VA 
disability benefits.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (noting that Congress specifically limited entitlement 
to service connection where disability is present); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  

As to the right hip, the diagnoses have included right hip 
strain and degenerative arthritis.  Service connection may 
not be granted for right hip strain inasmuch as the disorder 
has not shown to be chronic in nature and recent examinations 
have not disclosed the disorder.  See Degmetich, Id.  Service 
connection for degenerative arthritis of the right hip must 
be denied because the disorder was not shown by X-ray 
findings during service or within one year following 
separation from service.  

The presence of degenerative disc disease in the lumbar spine 
was shown on an MRI scan in September 2001.  A later MRI scan 
performed in April 2004 again showed degenerative disc 
disease, but the location, at L2-L3, was different from that 
shown in September 2001, when bulging at L4-L5 was recorded.  
The Board is unable to reconcile the discrepancy as to the 
location but accepts both studies as probative evidence that 
degenerative disc disease in the lumbar spine is in fact 
present.  The question to be resolved for service connection 
purposes is whether the degenerative disc disease was 
manifest during service or is the result of injuries that 
occurred in service.

The medical evidence pertaining to the question of a medical 
nexus between current disability and service is conflicting.  
A VA examiner expressed the opinion in 


September 1999 that current back disability was not related 
to a "trivial" injury in 1990, and in December 2001 the same 
examiner essentially restated that opinion.  A later 
orthopedic review of the nexus question based on current 
examination and review of the file resulted in the contrary 
opinion that degenerative disc disease was in fact the 
"direct result" of injuries in service.

Where the record shows a divergence in the medical findings, 
the Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) 
(observing that the evaluation of medical evidence involves 
inquiry into, inter alia, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches).  The Board may appropriately favor 
the opinion of one competent medical authority over another.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  The Board is not 
obligated to accept medical opinions that are based on 
history supplied by the veteran where that history is 
unsupported by the medical evidence.  Black v. Brown, 
5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993).  

The Board finds that the opinion of the VA examiner who 
conducted the May 2003 examination may reasonably be favored 
over the opinion of the examiner who conducted the September 
2001 and December 2001 examinations.  During the period since 
the December 2001 examination, additional diagnostic studies 
had been conducted and the clinical picture was somewhat 
clearer.  In rendering his opinion, the May 2003 physician 
had the benefit of scrutiny of the entire record.  The basis 
for the opinion was clearly stated.  The determination of the 
orthopedist was clearly ratified by the physician, apparently 
a neurologist, who performed a later review in March 2004.  



The Board recognizes that the opinions finding a medical 
nexus to service are not unassailable, given the uncertain 
diagnostic picture in service, the inconsistency of 
postservice findings, and the absence of a consistent history 
of trauma to the back in service medical records or in 
statements by the veteran himself.  It is significant, 
however, that no alternate explanation for the continuing 
symptomatology relating to the back over a period beginning 
in the early 1990's is found elsewhere in the record despite 
extensive diagnostic testing.  The May 2004 nexus opinion by 
the VA examiner and the August 2004 expression of concurrence 
by a second physician fill that gap.  The Board finds that 
the opinion provides the best explanation of record as to the 
veteran's chronic symptomatology and is not persuasively 
contradicted.  At the very least, the positive and negative 
opinions are in relative equipoise, and the granting of 
service connection for degenerative disc disease is therefore 
required by law.

The pain in the veteran's right thigh has been attributed to 
nerve impingement associated with the sacroiliac spine, 
lumbar spine, or right hip.  Both service and postservice 
medical records have attributed the pain to meralgia 
paresthetica, a disease marked by paresthesia, pain and 
numbness in the outer surface of the thigh in the region 
supplied by the lateral femoral cutaneous nerve due to 
entrapment of the nerve at the inguinal ligament.  Dorland's 
Illustrated Medical Dictionary, 1014 (28th Ed. 1994).  The 
record does not show one way or the other whether meralgia 
paresthetica is associated with degenerative disc disease of 
the lumbar spine.  However, since the diagnosis appears to be 
well established and was present in service, the record 
provides a basis for a separate grant of service connection 
for meralgia paresthetica.

Accordingly, for the foregoing reasons and bases, and based 
on review of all of the evidence of record, the Board finds 
that the evidence is at least in relative equipoise as to the 
issue of entitlement to service connection for degenerative 
disc disease of the lumbar spine and meralgia paresthetica 
and that the benefit of the doubt rule is applicable.  
38 U.S.C.A. § 5107(b) (West 2002).  Service connection for 
both disorders is therefore granted.




ORDER

Service connection for degenerative disc disease of the 
lumbar spine is granted.

Service connection for meralgia paresthetica is granted.



	                        
____________________________________________
	BARBARA B. COPELAND 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


